DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .de
Response to Amendment
This office action is responsive to the amendment filed on April 1, 2022.  As directed by the amendment: claims 1-2, 81 and 94 been amended, claims 4, 8, 10, 12, 15-64, 76-80, 87 and 91 have been cancelled, and no claims have been added.  Thus, claims 1-3, 5-7, 9, 11, 13-14, 65-75, 81-86, 88-90 and 92-98 are presently pending in this application.  Applicant’s amendments to the claims are sufficient to overcome the §112(a) and §112(b) rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed April 1, 2022, with respect to the rejection of newly amended independent claims 1 and 81 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schweikert et al. (Schweikert), US 2004/0075198 A1.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 97-98, which depend from claim 95, recite the limitation "the platform" in line 2.   This limitation lack antecedent bases.  “A platform” is introduced in claim 96, however claims 97 and 98 depends from claim 95.  For purposes of examination, claims 97-98 are interpreted to depend from claim 96, rather than claim 95. Appropriate correction is required.
Additionally, both claims 97-98 recite “the bottom surface” which should be corrected to “a bottom surface”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 11, 14, 65-66, 71, 73-75, 88-89 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (Beasley), US 2005/0273076 A1 in view of Dirac et al. (Dirac), US 2013/0245555 A1 and further in view of Joseph et al. (Joseph), US 6,471,689 A1 in view of Schweikert et al. (Schweikert), US 2004/0075198 A1.
Regarding claim 1, Beasley discloses a continuous subcutaneous infusion catheter (subcutaneous infusion devices), comprising: an elongate flexible cannula (cannula 60, P0057, as shown in Figs. 9-11), the cannula having a cannula wall (wall, P0057) and a proximal end (opposite of distal end) and a distal end (distal end 64, P0057), the proximal end configured to be attached to a subcutaneous infusion pump (infusion pump, P0005) and the distal end configured to be substantially atraumatic (tapered distal end shown in Figs. 9-11), the elongate flexible cannula comprising a coiled reinforcing filament (coil component 68, P0057), wherein the coiled reinforcing filament is configured to prevent the flexible cannula from kinking when inserted into an implantation site (resistant to kinking, P0005); and a plurality of side holes (apertures 66, P0057) extending through the cannula wall (Fig. 10).
Beasley does not explicitly teach wherein a longitudinal distance from a proximal-most side hole to a distal-most side hole is approximately 3 to 10 mm.
However, Dirac teaches a sprinkler cannula wherein a longitudinal distance from a proximal-most side hole to a distal-most side hole is approximately 3 to 10 mm long (Figs. 1-4, wherein one or more features of one embodiment can and may be combined with one or more not disclosed features of other embodiments, P0076, and radial opening at least 1 mm below the skin surface, P0031, and no more than 9 mm below skin surface, P0032, so that (9-1 = 8 mm) 8 mm is the longitudinal distance from a proximal-most side hole to a distal-most side hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the positioning of the side holes on the cannula of Beasley to the positioning of the side holes taught by Dirac for the purpose of delivering fluid for subcutaneous infusion over a larger area with reduced pressure and to enhance the absorption rate, as taught by Dirac (abstract and P0013).
Beasley in view of Dirac does not teach wherein the cannula comprises a porous membrane on an outer surface thereof, the porous membrane comprising one or more compounds configured to reduce inflammation at the implantation site.
However, Joseph teaches an implantable catheter wherein an outer surface thereof comprises a porous membrane (cuff 40, col. 10, line 66, preferably made from Dacron impregnated with an antibiotic and interstitial matrix compounds, col. 11, line 4, and see col. 8, lines 1-12 wherein any part of the catheter may include a membrane layer composed of Dacron, and see col. 8, lines 23-27, wherein the membrane may be modified to further optimize drug delivery by adding anti-inflammatory medications), the porous membrane comprising one or more compounds configured to reduce inflammation at the implantation site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac with the cuff of Joseph impregnated with anti-inflammatory medications for the purpose of promoting and maintaining healthy vasculature tissue, as taught by Joseph, col. 8, line 28.
Beasley in view of Dirac in view of Joseph does not teach wherein the plurality of holes are arranged in a helical pattern along the axial length of the cannula.
However, Schweikert teaches a catheter wherein the plurality of holes are arranged in a helical pattern along the axial length (holes 33 are arranged helically around the tube, P0041).  Additionally, the Examiner notes that the specification does not describe this limitation to have criticality, as the holes arranged in a helical pattern is described as an alternative to a symmetric, radial, and/or circumferential pattern, or a random configuration (page 11, P0060).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pattern of holes along the axial length of the cannula in a helical pattern for the purpose of providing optimal flow properties, as taught by Schweikert P0041.  
Regarding claim 2, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the side holes are between 10 µm and 200 µm in diameter (Beasley, .0005 inches to .020 inches, or 12.7 to 508 micrometers, P0056).
Regarding claim 3, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the coiled reinforcing filament has a diameter of 20µm to 200 µm (Beasley, cannula diameter is in the range of approximately .0005 inches to .010 inches, P0050, or 12.7 to 254 µm, and as shown in Fig 11, the coil is embedded in the cannula). 
Regarding claim 7, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the coiled reinforcing filament is made of metal or is a wire (Beasley, metal, P0051). 
Regarding claim 9, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the cannula is configured to be inserted through epidermis and dermis to a depth of 6-8 mm into subcutaneous tissue (Beasley, subcutaneous infusion device). 
Regarding claim 11, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the holes increase in diameter from the proximal end to the distal end (Dirac, P0041).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apertures of Beasley according to the teaching of Dirac, wherein the holes increase in diameter from proximal to distal end, for the purpose of obtaining a substantially uniform outlet of fluid over the length of the cannula, as taught by Dirac, P0068. 
Regarding claim 14, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein a proximal-most 1mm to 2mm portion of the cannula does not include any side holes (Beasley, Fig. 9). 
Regarding claim 65, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the plurality of side holes are configured such that fluid flowing from the cannula through the side holes contacts a lateral surface area of subcutaneous tissue of over 1,000 µm2 (fluid flowing from the cannula through the apertures is fully capable of contacting a lateral surface area of subcutaneous tissue of over 1,000 µm2 because each aperture of Beasley can have a diameter of .012 inches, P0056, so that the area of a round hole or circle with the that diameter is (A=                                
                                    π
                                
                             r2 ) is 3.14*.006*.006 = .00011 in2 or 64,516 µm2.
Regarding claim 66, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the proximal-most hole of the plurality of side holes is configured to be positioned below a dermis upon insertion of the elongate flexible cannula into subcutaneous tissue (Dirac, radial opening at least 1 mm below the skin surface, P0031, which is below the dermis).  
Regarding claim 71, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the plurality of side holes are configured such that the fluid extends 360 degrees around the elongate flexible cannula (Beasley, apertures may be positioned around the entire circumference of the cannula, P0056, such that fluid is fully capable of extending 360 degrees around the elongate flexible cannula).
Regarding claim 73, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, further comprising a distal hole at the distal-most tip of the elongate flexible cannula, the distal hole configured to allow fluid to flow therethrough simultaneously with flowing through the plurality of side holes (Beasley, most clearly shown in Fig. 11).
Regarding claim 74, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the catheter is configured to maintain a pressure differential between an inside of the elongate flexible cannula and adjacent subcutaneous tissue when implanted in the subcutaneous tissue that is substantially uniform along an entire length of the elongate flexible cannula (the catheter “…configured to maintain…” is being interpreted as a functional limitation, and therefore the catheter of Beasley in view of Dirac is fully capable of maintaining a pressure differential between an inside of the elongate flexible cannula and adjacent subcutaneous tissue when implanted in the subcutaneous tissue that is substantially uniform along an entire length of the elongate flexible cannula because as fluid is being delivered through the catheter, there is a greater pressure within the catheter relative to the adjacent subcutaneous tissue when implanted).
Regarding claim 75, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 74, wherein the pressure differential along the entire length of the elongate flexible cannula has a variation within 5-10% (this limitation is similarly interpreted as claim 74 above as a functional limitation, wherein the catheter of Beasley in view of Dirac is fully capable of a pressure differential between an inside of the elongate flexible cannula and adjacent subcutaneous tissue when implanted in the subcutaneous tissue that is substantially uniform along an entire length of the elongate flexible cannula wherein the pressure differential along the entire length of the elongate flexible cannula has a variation within 5-10%).
Regarding Claim 88, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein a proximal portion of the elongate flexible cannula is textured to promote adhesion of dermis tissue thereto (cuff 40, col. 10, line 66 and col. 11, lines 6-9, preferably made from Dacron impregnated with interstitial matrix compounds to promote tissue integration and adhesion, fully capable of promoting adhesion of dermis tissue thereto).   
Regarding claim 89, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the cannula comprises a polymer (Beasley, polyolefin, FEP, Pebax, PET, etc., P0050) configured to increase flexibility as the polymer increases from room temperature to body temperature after implantation (polymer stiffness decreases with an increase in temperature, see Applicant’s specification P0094).  
Regarding claim 93, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the one or more compounds are configured to prevent or minimize an acute immune response (Joseph, anti-inflammatory medicine, col. 8, lines 23-27).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Horvath et al. (Horvath), US 2015/0051583 A1.
Regarding claim 5, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach wherein the wall thickness is between 0.003 inches and 0.01 inches. 
However, Horvath teaches a split and side ported catheter device wherein the wall thickness is between 0.003 inches and 0.01 inches (a minimum wall thickness at the tip of .003 inches, P0110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of Joseph with the teaching of Horvath for a minimum wall thickness for the purpose of preventing catheter tip deformation that leads to occlusion of the catheter, as taught by Horvath, P0110.
Regarding claim 6, Beasley in view of Dirac in view of Joseph in view of Schweikert in view of Horvath teaches the continuous subcutaneous infusion catheter of claim 5, wherein the coiled reinforcing filament is wound between 1 and 100 turns per millimeter of cannula (Beasley, Fig. 11, given an aperture diameter of .5 mm, clearly shows a turn of the coil within the diameter of the aperture, therefore having at least 1 turn per millimeter of cannula). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Ring et al. (Ring), US 2015/0290390 A1.
Regarding claim 13, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert not teach wherein the cannula is configured to vibrate adjacent subcutaneous tissue. 
However, Ring teaches a drug delivery device wherein the cannula is configured to vibrate adjacent subcutaneous tissue (vibration generator coupled to the cannula, P0005, fully capable of vibrating adjacent subcutaneous tissue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert with the vibration generator of Ring for the purpose of resisting interruption of fluid flow through the cannula, as taught by Ring, P0005.
Claims 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Politis et al. (Politis), US 2014/0058353 A1.
Regarding claim 67, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley teaches use of a stylet for the embodiment of Figs. 18-21, P0074, but not explicitly for the embodiment of Figs. 9-11.  Instead, Beasley teaches in P0074 that the insertion device may be fashioned according to the configuration of any infusion set/conduit combination. 
Politis teaches a subcutaneous infusion device, the device further comprising an inner stylet (introducer needle 132, P0103) configured to extend within a lumen of the elongate flexible cannula, the inner stylet having a sharp needle (pointed tip shown in Figs. 18A-B) configured to pierce through the epidermis and dermis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert with the stylet of Politis for the purpose of inserting the cannula, as taught by Politis. 
Regarding claim 68, Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Politis teaches the continuous subcutaneous infusion catheter of claim 67, further comprising an automatic introducer (Politis, Figs. 18A and 18B, P0103) configured to insert the stylet and cannula into the subcutaneous tissue and to remove the stylet from the lumen of the elongate flexible cannula (Politis, fully retract the introducer needle 132 into the lower housing, P0103).
Regarding claim 69, Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Politis teaches the continuous subcutaneous infusion catheter of claim 68, wherein the inner stylet is configured to be fully housed within the introducer after removal from the lumen of the elongate flexible cannula for safe disposal (Politis, fully retract the introducer needle into lower housing, P0103, fully capable of being safely disposed).
Regarding claim 70, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach the catheter of claim 1 further comprising an introducer configured to insert the elongate flexible cannula through the dermis and subcutaneous tissue, the introducer having a portion configured to retract from the dermis and subcutaneous tissue using a spring mechanism.
However, Politis teaches a subcutaneous infusion device comprising an introducer (shown in Figs. 18A and 18B) configured to insert the elongate flexible cannula (catheter 134, P0103) through the dermis and subcutaneous tissue, the introducer having a portion configured to retract (introducer needle 132, P0103) from the dermis and subcutaneous tissue using a spring mechanism (torsion spring 108 connected to cam ring 112, P0103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert with the introducer of Politis for the purpose of inserting the cannula, as taught by Politis. 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Chattaraj et al. (Chattaraj), US 2015/0112302 A1.
Regarding claim 72, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach the cannula further including a coating on an outer surface of the elongate flexible cannula configured to prevent thrombus formation, dissolve thrombus, prevent an acute immune response, dilate arterioles to increase capillary blood flow, increase flow into capillaries and lymph vessels, or increase the formation of new capillaries and lymph vessels adjacent to the cannula.
However, Chattaraj teaches systems for inhibiting foreign body responses further including a coating (coating 27, P0077) on an outer surface (Fig. 7B) of the elongate flexible cannula (cannula, P0077) configured to prevent thrombus formation, dissolve thrombus, prevent an acute immune response (response inhibiting agent, such as anti-inflammatory or anti-coagulation, P0075), dilate arterioles to increase capillary blood flow, increase flow into capillaries and lymph vessels, or increase the formation of new capillaries and lymph vessels adjacent to the cannula.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert with the coating of Chattaraj for the purpose of inhibiting inflammation an indwelling cannula, as taught by Chattaraj. 
Claims 81-82 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of DeVries, US 6,042,576 in view of Joseph in view of Schweikert.
Regarding claim 81, Beasley discloses a continuous subcutaneous infusion catheter (subcutaneous infusion devices), comprising: an elongate flexible cannula (cannula 60, P0057, as shown in Figs. 9-11), the cannula having a cannula wall (wall, P0057) and a proximal portion (proximal portion extending from the proximal most end of the cannula to proximally adjacent to the proximal-most side hole) with a proximal end (opposite of distal end) and a distal portion (distal portion extending from the proximal-most side hole to the distal end) with a distal end (distal end 64, P0057), the proximal end configured to be attached to a subcutaneous infusion pump (infusion pump, P0005) and the distal end configured to be substantially atraumatic (tapered distal end shown in Figs. 9-11), the elongate flexible cannula comprising a coiled reinforcing filament (coil component 68, P0057), wherein the coiled reinforcing filament is configured to prevent the flexible cannula from kinking when inserted into an implantation site (resistant to kinking, P0005); and a plurality of side holes (apertures 66, P0057) in the distal portion extending through the cannula wall (Fig. 10), wherein the cannula comprises a polymer (polyolefin, FEP, Pebax, PET, etc., P0050) configured to increase flexibility as the polymer increases from room temperature to body temperature after implantation (polymer stiffness decreases with temperature).  
Beasley does not explicitly teach wherein a longitudinal distance from a proximal-most side hole to a distal-most side hole is approximately 3 to 10 mm.
However, Dirac teaches a sprinkler cannula wherein a longitudinal distance from a proximal-most side hole to a distal-most side hole is approximately 3 to 10 mm long (Figs. 1-4, wherein one or more features of one embodiment can and may be combined with one or more not disclosed features of other embodiments, P0076, and radial opening at least 1 mm below the skin surface, P0031, and no more than 9 mm below skin surface, P0032, so that (9-1 = 8 mm) 8 mm is the longitudinal distance from a proximal-most side hole to a distal-most side hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the positioning of the side holes on the cannula of Beasley to the positioning of the side holes taught by Dirac for the purpose of delivering fluid for subcutaneous infusion over a larger area with reduced pressure and to enhance the absorption rate, as taught by Dirac (abstract and P0013).
Beasley in view of Dirac does not teach wherein a proximal portion of the elongate flexible cannula is more flexible than the distal portion.
However, DeVries teaches a cannula wherein the wherein a proximal portion (flexible proximal end, col. 4, lines 48-50) of the elongate flexible cannula is more flexible than the distal portion (rigid distal end 36, col. 4, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cannula of Beasley in view of Dirac as taught by DeVries for the purpose of improving insertion, as taught by DeVries, col. 2, line 38.
Beasley in view of Dirac in view of DeVries does not teach wherein the proximal portion is textured to promote adhesion of dermis tissue thereto; where the elongate flexible cannula is configured to reduce inflammation at the implantation site over time.  
However, Joseph teaches a catheter wherein the proximal portion is textured to promote adhesion of dermis tissue thereto; where the elongate flexible cannula is configured to reduce inflammation at the implantation site over time (cuff 40, col. 10, line 66, and preferably made from Dacron impregnated with an antibiotic and interstitial matrix compounds to promote tissue integration and adhesion which is fully capable of promoting the adhesion of dermis tissue thereto, col. 11, lines 4-9, and see col. 8, lines 1-12 wherein any part of the catheter may include a membrane layer composed of Dacron, and see col. 8, lines 23-27, wherein the membrane may be modified to further optimize drug delivery by adding anti-inflammatory medications, anti-inflammatory medication reduce inflammation over time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the proximal portion of the cannula of Beasley in view of Dirac in view of DeVries with the cuff of Joseph impregnated with anti-inflammatory medications for the purpose of promoting and maintaining healthy vasculature tissue, as taught by Joseph, col. 8, line 28.
Beasley in view of Dirac in view of DeVries in view of Joseph does not teach wherein the plurality of side holes are arranged in a helical pattern along a length of the cannula wall.
However, Schweikert teaches a catheter wherein the plurality of side holes are arranged in a helical pattern along a length of the wall (holes 33 are arranged helically around the tube, P0041).  Additionally and as an aside, Examiner notes that the specification does not describe this limitation to have criticality.    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pattern of side holes along the length of the cannula wall in a helical pattern for the purpose of providing optimal flow properties, as taught by Schweikert P0041.
Regarding claim 82, Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 81, wherein the proximal-most hole of the plurality of side holes is configured to be positioned below a dermis upon insertion of the elongate flexible cannula into subcutaneous tissue (Dirac, radial opening at least 1 mm below the skin surface, P0031, which is below the dermis).
Regarding claim 84, Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 81, wherein the plurality of side holes are configured such that the fluid extends 360 degrees around the elongate flexible cannula (Beasley, apertures may be positioned around the entire circumference of the cannula, P0056, such that fluid is fully capable of extending 360 degrees around the elongate flexible cannula).  
Regarding claim 85, Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 81, further comprising a distal hole at the distal-most tip of the elongate flexible cannula, the distal hole configured to allow fluid to flow therethrough simultaneously with flowing through the plurality of side holes (Beasley, most clearly shown in Fig. 11).
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert and further in view of Politis et al. (Politis), US 2014/0058353 A1.
Regarding claim 83, Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 82.
Beasley teaches use of a stylet for the embodiment of Figs. 18-21, P0074, but not explicitly for the embodiment of Figs. 9-11.  Instead, Beasley teaches in P0074 that the insertion device may be fashioned according to the configuration of any infusion set/conduit combination. 
Politis teaches a subcutaneous infusion device, the device further comprising an inner stylet (introducer needle 132, P0103) configured to extend within a lumen of the elongate flexible cannula to pierce through the epidermis and dermis; and an automatic introducer (Figs. 18A and 18B, P0103) configured to insert the stylet and cannula into the subcutaneous tissue and to remove the stylet from the lumen of the elongate flexible cannula (fully retract the introducer needle 132 into the lower housing, P0103).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cannula of Beasley in view of Dirac in view of DeVries in view of Joseph in view of Schweikert with the stylet and automatic introducer of Politis for the purpose of inserting the cannula, as taught by Politis.  
Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of DeVries.
Regarding claim 86, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1, wherein the plurality of holes are in distal portion (distal portion extends from the proximal-most side hole to the distal end) of the elongate flexible cannula. 
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach wherein a proximal portion of the elongate flexible cannula is more flexible than the distal portion.
However, DeVries teaches a cannula wherein the wherein a proximal portion (flexible proximal end, col. 4, lines 48-50) of the elongate flexible cannula is more flexible than the distal portion (rigid distal end 36, col. 4, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert as taught by DeVries for the purpose of improving insertion, as taught by DeVries, col. 2, line 38.
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Ewing et al. (Ewing), US 2011/0099789 A1.
Regarding claim 90, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach the porous membrane further comprising vesicles configured to dissolve over time for controlled release of one or more compounds into surrounding tissue.
However, Ewing teaches drug adherence techniques for medical devices wherein the coatings can be solids or liquids to coat the device, and carried by vesicles (microspheres, P0027) which are fully capable of dissolving over time for controlled release of one or more compounds into surrounding tissue.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the porous membrane of Joseph using a microsphere coating as taught by Ewing for the purpose of carrying a therapeutic agent on the medical device, P0027.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view of Joseph in view of Schweikert and further in view of Zimmermann, US 2004/0236290 A1.
Regarding claim 92, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach wherein the one or more compounds comprise a non-steroidal anti-inflammatory compound.  
However, Zimmermann teaches a medical device coating (including cannulas, P0016), wherein a specific anti-inflammatory medicine is taught (Zimmermann, non-steroidal anti-inflammatories (NSAIDs), P0019).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the cuff of Joseph with the non-steroidal anti-inflammatory of Zimmermann for the purpose of reducing inflammation following the insertion of the device into a patient, as taught by Zimmerman P0016. 
Claims 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view Joseph in view of Schweikert and further in view of Bureau, US 2015/0057611 A1.
Regarding claims 94-95, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac and further in view of Joseph does not teach wherein the one or more compounds comprise lidocaine or dexamethasone.  
However, Bureau teaches an injection device with a lidocaine coating, P0111.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Beasley in view of Dirac in view of Joseph in view of Schweikert with the coating of Bureau for the purpose of pain relief as taught by Bureau, P0111.
Claims 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Dirac in view Joseph in view of Schweikert and further in view of Mathiasen et al. (Mathiasen), US 2010/0140125 A1.
Regarding claim 96, Beasley in view of Dirac in view of Joseph in view of Schweikert teaches the continuous subcutaneous infusion catheter of claim 1.
Beasley in view of Dirac in view of Joseph in view of Schweikert does not teach the infusion catheter further comprising: a platform attached to the elongate flexible cannula, the platform having a bottom surface; and an adhesive patch adapted and configured to contact the bottom surface of the platform and hold the platform to a subject's skin.  
However, Mathiasen teaches an injection site for injecting medication comprising a platform (mounting pad 2, P0047 and shown in Figs. 1a-c) attached to the elongate flexible cannula (cannula 4, P0047), the platform having a bottom surface (bottom surface is the surface of the mounting pad that is closest to the user); and an adhesive patch (adhesive surface of the mounting pad, P0047) adapted and configured to contact the bottom surface of the platform and hold the platform to a subject's skin (the adhesive surface is fully capable of holding the platform to a subject’s skin).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the infusion cannula of Beasley in view of Dirac in view of Joseph in view of Schweikert with the platform of Mathiasen for the purpose of providing a gateway that reduces the need for repeated injections thereby reducing the trauma to the patient’s skin while at the same time keeping the injection place free of infections, as taught by Mathiasen P0001.  
Regarding claim 97, Beasley in view of Dirac in view of Joseph in view of Schweikert in view of Mathiasen teaches the continuous subcutaneous infusion catheter of claim 95, wherein the elongate flexible cannula extends from the bottom surface of the platform at an angle that is at least 45º and less than 90° (Mathiasen, as shown in Fig. 7 the cannula 4 is positioned in an angle of approximately 45 degrees in relation to the plane coinciding with the proximal surface of the base part, P0053, and additionally,  there are no restrictions on the insertion angle, it could be anywhere between 45 and 90 degrees, P0025) wherein the bottom surface of the platform is placed against the surface of the skin.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the infusion catheter relative to the platform as claimed for the purpose of enabling a greater quantity of medication to be infused at a relatively shallow depth of the patient’s skin.  Additionally and as an aside, Examiner notes that the specification does not describe this limitation to have criticality.    
Regarding claim 98, Beasley in view of Dirac in view of Joseph in view of Schweikert in view of Mathiasen teaches the continuous subcutaneous infusion catheter of claim 95, wherein the elongate flexible cannula extends from the bottom surface of the platform at an angle of 45º (Mathiasen, as shown in Fig. 7 the cannula 4 is positioned in an angle of approximately 45 degrees in relation to the plane coinciding with the proximal surface of the base part, P0053, and additionally, there are no restrictions on the insertion angle, it could be anywhere between 45 and 90 degrees, P0025), wherein the bottom surface of the platform is placed against the surface of the skin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the infusion catheter relative to the platform as claimed for the purpose of enabling a greater quantity of medication to be infused at a relatively shallow depth of the patient’s skin.  Additionally and as an aside, Examiner notes that the specification does not describe this limitation to have criticality.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783